In an action to recover damages for wrongful death, plaintiff appeals from so much of a judgment of the Supreme Court, Suffolk County, entered October 11, 1968, in her favor after a nonjury trial on the issues of damages, as limited the award of damages to $200,000 plus $1,308 for funeral expenses, with interest at 3%. Judgment modified, on the law and the facts, by increasing the rate of interest to 4%. As so modified, judgment afBrmed insofar as appealed from, without costs, and ease remitted to the trial court for entry by its clerk of an amended judgment in conformity herewith. In our opinion, in the light of changing market conditions from the date of *564the decedent’s death in July, 1958, until the entry of judgment in October, 1968, the trial court abused its discretion in not awarding the maximum rate of interest permitted by statute during that period (General Municipal Law, § 3-a, subd. 2; see People ex rel. Emigrant Ind. Sav. Bank v. Sexton, 259 App. Div. 566, affd. 284 N. Y. 57). Rabin, Acting P. J., Hopkins, Munder, Martuscello and Benjamin, JJ., concur.